September 12, 2011 VIA EDGAR Mr. Kevin W. Vaughn Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission treet, NE Washington, DC 20549-4561 Re: Gulf United Energy, Inc. (the “Company”) Form 10-K for the Fiscal Year Ended August 31, 2010 Filed December 7, 2010 Amendment 2 to Form 10-Q for the Quarter Ended November 30, 2010 Filed January 25, 2011 Form 10-Q for the Quarter Ended May 31, 2011 Filed July 15, 2011 File No. 000-52322 Dear Mr. Vaughn: The Company is in receipt of your comment letter dated August 30, 2011. You requested that the Company provide its response within ten business days of the date of your letter. We are writing at this time to request an extension of the time to reply to September 23, 2011 in order to accommodate the schedules of key Company personnel and Board members. If you have questions concerning the above, or if you require additional information, please do not hesitate to contact me at (713) 780-0806. Sincerely, /s/ David Pomerantz Chief Financial Officer Gulf United Energy, Inc. cc: Tara Harkins, Staff Accountant – Securities and Exchange Commission Lynn Dicker, Reviewing Accountant – Securities and Exchange Commission
